Title: To George Washington from Oliver Wolcott, Jr., 1 July 1796
From: Wolcott, Oliver Jr.
To: Washington, George


        
          [Philadelphia, 1 July 1796]
        
        I have had the honour to receive your Letter of June 27th and have disposed of the enclosures agreably to direction.
        Last Evening I called on Mr T. W. Francis and he informed me that your Wine was in good condition & perfectly safe stored in the Compting House with two Pipes of Mr Willings: it was Mr Francis’s opinion that the situation was much better for the improvement of the wine than any Cellar: I am no judge of the matter my self & can cause a removal at any time, if the President judges it adviseable.
        There is nothing new in town—Baches paper continues as usual to be filled with abuse against the Government & predictions of French hostility. I believe however that his publications make but little impression—Browns paper of last evening, stated that President was expected to return here in a few days—I have not been able to trace the origin of the report, but I presume it to be a trick of some person to incite alarm—it will be contradicted.
        The questions proposed by the Presidt being of great consequence we have thought it best to keep them under

consideration a few days—The pressure of business with me is such that I have not been able to bestow all the attention which I wish.
        The new Stock will I fear remain unsold notwithstanding the long Credit which was offered—some new expedient must be adopted; what will be best I cannot yet determine. I shall act with caution & pursuant to the best advice which I can obtain. With perfect deference & attachment, I remain Sir, your obedt servt
        
          Oliver Wolcott Jr
        
      